PER CURIAM.
This is an appeal from an order denying appellant’s motion to vacate judgment and sentence made under Criminal Procedure Rule No. 1, F.S.A. Chapter 924 Appendix.
The court has examined the briefs and the record in this cause, including the corrected transcript of the proceedings before the trial judge in this cause, and find no irregularities therein.
The appellant having failed to demonstrate- reversible error, the order appealed from is affirmed.
CARROLL, DONALD K., Acting C. J., WIGGINTON and SPECTOR, JJ., concur.